DETAILED ACTION
This is a Final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received Applicants Amendments and Arguments for application number 16/208,439 dated 11/30/2020.  Claims 2, 10, 11, 13 and 19 were amended. Claims 1, 12 and 18 were cancelled. Claims 2-11, 13-17, 19-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding Specification Objections:
Applicant asserts on page 20, bottom, of the 11/30/2020 Remarks that the Amendments overcome the Specification Objections. The Specification Objections are withdrawn in view of Applicant’s amendments except for the Objection in the Office Action dated 9/4/2020 on page 3, first full paragraph, regarding Applicant’s term “importance”. Examiner holds that Applicant’s Amendments do not overcome the Claim Objection. See the Specification Objection, infra. The Specification Objection regarding Applicant’s term “importance” is maintained.

Regarding 35 USC 112 rejections:
Applicant asserts on page 21, top, of the 11/30/2020 Remarks that the Amendments overcome the 35 USC 112 Rejections. Applicant appears to have amended Claim 8 to now recite: (Currently amended) The method of claim 7, further comprising, after obtaining the optimized result for each of the products: prioritizing the products based on shortage of the products in the second level distribution centers and importance of the products, and delivering the products based on the priority of the products, wherein the importance of the product is high when the products' demands have high variance over time in an apparent effort to avoid the 35 USC 112 Rejection. Examiner holds that Applicant’s Amendment does not overcome the previous Rejection under 35 USC 112. See the 35 USC 112 Rejection, infra. The Rejection is maintained.

Regarding 35 USC 101 rejections:
Applicant asserts on page 21, last paragraph, of the 11/30/2020 Remarks that Amended Claim 2 “meets the requirements of Step 2A, prong 2” because it is “not directed to the object function” and is “integrated into a practical application”.  Page 11 of the October 2019 PEG and MPEP 2106.04(II)(A) recite the revised Step 2A (see Fig 2) which provides the correct Prong Two test: “Does the Claim Recite Additional Elements That Integrate The Judicial Exception into a Practical Application?”.  Applicant does not argue any “additional elements” thus Applicant's arguments do not overcome the Rejection. Additionally, Applicant argues that “when amened (sic) claim 2 is considered as a whole, it is directed to collecting inventory and price data of products, obtaining allocation information by optimizing the object function, and using the allocation information to allocate the products from the first level distribution center to the second level distribution centers, such that the number of products stored in the distribution centers meet the ordering requirement from customers very well”. As discussed in the 35 USC 101 Rejection, infra, Examiner holds that a general purpose computing device and a general purpose computer readable medium are the only additional elements claimed and, as such, infra. The rejection is maintained.

Regarding 35 USC 103 rejections:
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.  Applicant asserts on page 22, center, of the 11/30/2020 Remarks that “there is no motivation to combine Bowman and Anderson because of their different purposes and different architectures”. In response to applicant's arguments, Examiner holds that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Examiner holds that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to combine the functionalities taught by Bowman and Anderson. Bowman teaches an optimization model that is used to allocate inventory to various distribution centers by allocating a portion of stockout costs of each distribution center to the other distribution center(s) to determine minimal (optimal) stockout cost of the total system. Bowman further uses estimated demand over a time period to further refine the estimated lost sales (i.e. “cost” within the system).  Anderson teaches a . 
Applicant further asserts on page 23, that the prior art asserted by the Office does not teach equation (2) and specifically asserts that there is a functional difference between adding up all the stockout costs and multiplying them by a price versus multiplying a price by a stockout cost and then adding up all the price/stockout cost pairs. Given the same set of facts, as the Office states on page 16 of the Office Action dated 9/4/2020, these calculations are mathematically equivalent due to the distributive property of multiplication. If Applicant is arguing that the “form” of the equation is not equivalent, the Office notes MPEP 2111.05 relating to BRI and nonfunctional descriptive material and MPEP 2114 (IV) “if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate”. 
Applicant further asserts that his claims and the Office’s asserted art are not equivalent because of Applicant’s “asymmetry” between the fulfillment centers. Examiner holds that on the same facts, both will return the same value. As discussed on page 14 of the Office Action dated 9/4/2020, y^k, sub ri is interpreted as: there is a demand from a customer at a lower level distribution center but there are no products at the lower level distribution center, and, there may be products at the upper level distribution center but they are not shipped from the upper level 
Applicant further asserts on page 24, that the Benda does not teach “c sub r”. Applicant recites in Claim 1, bottom of page 11, “c sub r represents unit direct fulfillment cost for the product shipped from the first level distribution center to corresponding one of the second level distribution center”. Examiner responded to this element on page 16 of the Office Action dated 9/2/2020: “C sub r is an extra cost of transportation etc, that is a approximated by a constant proportion of product cost, not calculated from actual transportation data, (Applicant's specification page 16, line 4), Examiner interprets x^k sub ri times c sub r to be the additional internal expense per product if there is a shortage at the lower level distribution that is able to be fulfilled from the upper level to save the sale. Bowman teaches [0044] “average extra cost involved in supplying a user from an "other" site (e.g., supplying or delivering the item from the first fulfillment center instead of the second fulfillment center)”. In Claim 3 Applicant recites In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

The Office has carefully considered Applicant’s arguments but does not find them persuasive. The Rejections are maintained.

Specification Objections
The Specification Objections are withdrawn in view of Applicant’s Amendments except for the Objection in the Office Action dated 9/4/2020 on page 3, first full paragraph, regarding Applicant’s term “importance”. Applicant appears to have amended the Specification on page Here the demand variance is the fluctuation of the demand of the SKU over time, and if the demand of the SKU changes a lot, the SKU has a high importance”.  Respectfully, Applicant does not appear to overcome this objection with this Specification Amendment. Applicant uses the terms “a lot”, “high” and “importance” which are all relative terms that do not provide an objective standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant does not specify an *exact quantitative threshold of demand variance* for which one can determine with certainty if a certain variance is over or under and thus whether the SKU is “important” or not.  Applicant may amend the specification to add specificity if he can do so without adding New Matter, otherwise references to “importance” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject (Currently amended) The method of claim 7, further comprising, after obtaining the optimized result for each of the products: prioritizing the products based on shortage of the products in the second level distribution centers and importance of the products, and delivering the products based on the priority of the products, wherein the importance of the product is high when the products' demands have high variance over time.  Respectfully, Applicant’s Amendment does not appear to overcome the previous Rejection under 35 USC 112. Applicant now uses the term “high” which is a relative term which renders the claim indefinite.  As stated previously, Applicant’s term “importance” is a relative term which renders the claim indefinite.  Neither of the terms "importance" or “high” are defined by the claim, the specification does not provide an objective standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As discussed in the Specification Objection, supra, Applicant’s Specification does not provide adequate clarification on this point. Applicant does not specify an *exact quantitative threshold of demand variance* for which one can determine with certainty if a certain variance is over or under and thus whether the SKU is “important” or not.  In at least Claim 8 it is impossible to understand the metes and bounds of Applicant’s use of the words “importance” or “high” and thus it would be impossible for a person of ordinary skill in the art to know if he is infringing.  Applicant may amend the claim to add specificity if he can do so without adding New Matter, otherwise references to relative terms should be removed. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  2-11, 13-17 and 19-20 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea in the categories of Mathematical Concepts and also Certain Methods of Organizing Human Activity without significantly more.

Examiner is using the “step” annotation from the 2019 PEG for clarity.

Step 1: Independent Amended Claims 2, 13 and 19 recite the statutory categories of method (Process) and system (Machine), and medium (Item of Manufacture) respectively.  Claims 3-11 depend from Claim 2 and are thus Process claims, Claims 14-17 depend from Claim 13 and are thus Machine claims and Claim 20 depends from Claim 19 and is thus an Item of Manufacture claim.

	Step 2A, prong 1: 
Using Claim 2 as exemplary, Claim 2 recites (Currently amended) A method for allocating inventory between a first level distribution center and a plurality of second level distribution centers, the method comprising: providing, by a computing device, demands, inventory and price data of products in the first level distribution center and the second level distribution centers; defining, by the computing device, an object function having the demands, the inventory and the price data of the products as input; optimizing, by the computing device, the object function to obtain an optimization result; and delivering the products from the first level distribution center to the second level distribution centers based on the optimized result, wherein the object function is:
(Applicant recites 13 mathematical equations)
(Applicant recites definitions)
The Examiner has bolded the non abstract ideas.

Amended Claim 2 recites steps that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover both a Mathematical Concept and a Certain Method of Organizing Human Activity. Specifically, an object function is a Mathematical Concept and is in the Mathematical relationship and Mathematical formulas or equation subgrouping and thus is an abstract idea. Applicant also claims obtaining supply and demand data and unit pricing for two tiers of distribution centers, using the data as input for the object function, running the object function and optimizing the transfers of product between the tiers to maximize profit which is a Certain Method of Organizing Human Activity and is in the fundamental economic principle subgrouping and thus is an abstract idea.  MPEP 2106 (I) teaches “Because abstract ideas, laws of nature, and natural phenomenon "are the basic tools of scientific and technological work", the Supreme Court has expressed concern that monopolizing these tools by granting patent rights may impede innovation rather than promote it. See Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980”. 


Step 2A, prong 2:
The judicial exception is not integrated into a practical application. With the exception of the computing device, in Claims 2, 13 and 19 and a computer readable medium in Claim 19, the Applicant does not claim any hardware. Applicant describes computing device in the specification on page 11, lines 22-30, as a general purpose computer. Applicant describes computer readable medium in the specification on page 12, lines 13-30, as a general purpose memory device. Applicant teaches well known hardware used for the purposes for which they are intended.  Applicant does not Claim or teach in his Specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount to no more than instructions to apply the exception using generic computer systems. The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-generic) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Examiner notes that activities such as collecting data, obtaining information and using the results of running the model to allocate products are insignificant extra-solution activity and are not additional elements. The claim is therefore directed to an abstract idea. For clarity: both 

Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  MPEP 2106.05(d)(II) states that the courts have recognized that the following computer functions are well-understood, routine and conventional: receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, storing and retrieving information in memory.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a general purpose computing device and a general purpose computer readable medium taken individually and in combination, amount to no more than mere instructions to apply the exception using generic computer systems.  Mere instructions to apply cannot provide an inventive concept. Claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180218314 (Bowman) in view of U.S. Patent Publication 2017/0140406 (Anderson) in view of the NPL: Riccardo Manzini and Rita Gamberini (2008). Design, Management and Control of Logistic Distribution Systems, Supply Chain, Vedran Kordic (Ed.), ISBN: 978-3-902613-22-6, InTech, Chapter 15, pages 263-290 (Manzini) and further in view of U.S. Patent 6,937,992 to Benda et. al. (Benda).

Regarding Claims 2, 13 and 19:
Bowman teaches a model that allocates inventory to various distribution centers by allocating a portion of stockout costs of one distribution center to other distribution centers to determine minimal (optimal) stockout cost of the total system. Bowman teaches (Currently amended) A method for allocating inventory between a first level distribution center and a plurality of second level distribution centers, ([0073] “stocking plan” and [0014] “at least a first fulfillment center and a second fulfillment center”).

While Bowman teaches: the method comprising: providing, by a computing device, demands,…in the first level distribution center and the second level distribution centers ([0044 “estimated mean demand…estimated standard deviation of demand”),  Bowman does not specifically teach also including inventory and price data in the optimization function.  Anderson teaches a model that also optimizes allocating inventory to various demands. Anderson teaches:
demands, ([0018] and [0026] “f sub i is the demand”)
inventory ([0018] and [0024] “v sub i is the inventory”)
and price data of products ([0018], [0025] and [0027] “r sub i is the net revenue” and “the net revenue factor depends on, for example, the price of the item”).

Anderson also teaches: defining, by the computing device, an object function having the demands, the inventory and the price of the products as input ([0018] see equation).

optimizing, by the computing device, the object function to obtain an optimization result; ([0073] “revenue optimization”).

and delivering the products from the first level distribution center to the second level distribution centers based on the optimized result, ([0018] “allocating a fixed amount of inventory” and [0073] “use this information to optimally distribute”).

Bowman teaches an optimization model that is used to allocate inventory to various distribution centers by allocating a portion of stockout costs of each distribution center to the other distribution center(s) to determine minimal (optimal) stockout cost of the total system. Bowman further uses estimated demand over a time period to further refine the estimated lost sales (i.e. “cost” within the system).  Anderson teaches an optimization model to allocate inventory for at least two locations that store inventory. In addition to demand data, Anderson’s model improves accuracy by also using inventory and price data to get closer to true “cost” of inventory not being at the right place at the right time. Both models optimally allocate inventory between two or more locations, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the optimization model taught by Bowman could be improved by the further variables taught by Anderson, according to known methods with a predictable improvement in accuracy.

Applicant recites a number of equations with elements that are adapted to a particular distribution system architecture.  Applicant describes in Figure 1 and on page 9, lines 6-15 of his 

While Bowman teaches multiple distribution centers, Bowman does not specifically teach the architecture represented by Applicant’s object function.  Manzini, in the same field of art, teaches the same system architecture that drives Applicant’s model. The following is a reproduction of Manzini’s Figure 5, on page 274, as annotated by the Examiner.

    PNG
    media_image1.png
    401
    653
    media_image1.png
    Greyscale

              Figure 5.


As taught in the immediately preceding text of this reference on pages 270-274, Manzini teaches a higher level “Central Distribution Center”, shown in this figure as the box labeled CDC and Central DC with arrows representing flow of inventory to three (could be any number) of lower “Regional Distribution Centers” shown in the figure labeled RDC and Regional DCs. Examiner notes that this figure is intended to show all possible paths of product flow and all paths are not necessarily required to be present or concurrent.

Examiner is interpreting this architecture to be equivalent to Applicant’s Figure 1 and following is Examiner’s equivalence matrix:

Manzini
Applicant
Upper Level Distribution Center
Central DC or CDC
RDC 110
Lower Level Distribution Center
Regional DC or RDC
FDC 130 - 1 to n
Distribution from Upper Level to Lower Level and then to customer (point of demand)
Highlighted on right (red arrows)
“x sub f” in Applicant’s equations
Distribution from Upper Level directly to its own Customer (point of demand)
Highlighted on left, assuming no other paths from the RDCs (green arrows)
“x sub d” in Applicant’s equations
Distribution from Upper Level directly to Lower Level’s Customer (point of demand)
Highlighted on left, assuming also a path 



Applicant’s Claims 2, 13 and 19 also recite the following:

Wherein the object function is:

    PNG
    media_image2.png
    679
    689
    media_image2.png
    Greyscale


(examiner has omitted the definitions herein for brevity).


Regarding equation (2): 
y ^k, sub ri in the definitions section of Claim 2 as “sale loss of each of the second level distribution centers due to direct fulfilment shipment delay of the first level distribution center”. Examiner interprets this to mean that there is a demand (from a customer) at a lower level distribution center but there are no products in stock at the lower level distribution center. There may be products at the upper level distribution center but they are not shipped from the upper level distribution center to the lower level distribution center in time to make the sale and the sale is lost.  Applicant defines y^k sub fi in the definitions section of Claim 2 as “sale loss of each of the second level distribution centers due to out of stock of the product in both the  first and second distribution centers”. Examiner interprets this as there is a demand (from a customer) at a lower level distribution center but there are no products in stock at the lower level distribution center and there are no products at the upper level distribution center and the sale is lost.  The Summation of y ^k, sub ri and y^k sub fi over i is interpreted to be the total lost sales due to unmet demand (as a quantity of products) at all n lower level distribution centers.  Applicant then adds y^k sub 0 which is defined in the definitions section of Claim 2 as “sale loss of the first distribution center due to out of stock of the product in the first level distribution center”.  Applicant has defined a distribution center architecture in which the upper level distribution center has its own local demand in addition to the demand from the lower distribution centers.  Examiner interprets y^k sub 0 to be the sales that are lost by having a demand at the upper level but no products in stock at that level to satisfy the demand. Thus the summation of all the ys is equivalent to the total potential lost sales in a particular scenario. Applicant multiplies this total by c sub p which is defined in the definitions section of Claim 2 as “unit price of the product”.  Examiner interprets that the Bowman teaches ([0044] “the estimated network stockout cost can comprise an estimate of one or more lost sales due to the cost of the item being out of stock simultaneously at both sites in the network. In many embodiments, each fulfillment center in the network can have a site-specific local stockout cost b.sub.i”. Browman’s multiplication of each stockout quantity by each item price is mathematically equivalent to Applicant’s addition of all the stockout costs multiplied by a price due to the distributive property of multiplication. 

Applicant further defines a distribution center architecture in which the upper level distribution center can send products directly to the customers of the lower level distribution centers. Applicant defines x^k sub ri in the definitions section of Claim 2 as “direct fulfilment quantity from the first level distribution center to each one of the second level distribution centers”.  This is the quantity of products that have to be sent directly to the second distribution center’s customers (because of no stock at the second level distribution center). Applicant multiplies this by c sub r which applicant defines in Claim 2 as “direct fulfilment cost for the product shipped from the first level distribution center to corresponding one of the second level distribution center”.  C sub r is an extra cost of transportation etc. that is a approximated by a constant proportion of product cost, not calculated from actual transportation data. (Applicant’s specification page 16, line 4). Examiner interprets x^k sub ri times c sub r to be the additional internal expense per product if there is a shortage at the lower level distribution that is able to be fulfilled from the upper level to save the sale.  Bowman teaches [0044] “average extra cost involved in supplying a user from an "other" site (e.g., supplying or delivering the item from the first fulfillment center instead of the second fulfillment center)”

Examiner thus interprets equation (2) to calculate the additional cost to the organization of not having products in the correct locations in the distribution network to meet demand. Applicant’s specific choice of variables is a direct result from the architecture that he has chosen. Examiner asserts that Bowman teaches the same functionality as Applicant and Bowman’s functionality adapted to the architecture taught by Manzini would result in Applicant’s equation (2). Bowman in view of Manzini teaches equation (2).

Regarding equation (1): 
This equation outputs the minimum value of equation (2) after performing equation (2) for all forecast scenarios.  Examiner interprets this as equivalent to choosing the particular scenario (k), with the allocation proportion (.delta.), quantity of products delivered (x) and lost sales (y) that produces the least amount of cost to the organization if products are not in the correct location to match demand. While Bowman in view of Manzini teaches all the elements and the calculation of a scenario in the context of Applicant’s specific archeticture, Bowman does not teach performing the calculation for all possible scenarios and selecting the optimal one. Anderson teaches revenue optimization including inventory and allocation proportion ([0073] “revenue maximization and inventory allocation system can use this information to optimally distribute a total available inventory amount”). Bowman in view of Manzini in view of Anderson teaches equation (2).

Regarding equation (3): 
y^k sub 0 to be the potential additional quantity that should have been allocated for local sales but were not (lost sale) and  .delta.sub 0 times I sub 0 to be the quantity of the potential allocation for local sales. Examiner interprets d^k sub 0 as the quantity needed for local sales, x^k sub d0 as the surplus from previous rounds and x^k sub ri, as the additional demand on the upper level to send directly to the lower level’s customers when there is no stock on the lower level. Examiner is interpreting d^k sub 0 plus x^k sub d0 plus x^k sub ri to be how many that would be required for all purposes at the upper level distribution center at a point in time. Applicant’s specific choice of variables is a direct result from the architecture that he has chosen. y^k sub 0 is potential shortfall, .delta.sub 0 times I sub 0 are supply, d^k sub 0  and x^k sub ri are demand and x^k sub d0 is current stock level. Bowman doesn’t specifically teach this but Manzini does on page 282, equations 19 and 21.

Regarding equation (4): 
For the lower level separately: .delta.sub i times I sub 0 is the quantity to be allocated to a particular lower level distribution center. This plus I sub I, which is quantity on hand, are interpreted to be supply. This is equal to x^k sub di which is the quantity left in stock after distribution and x^k sub fi which is the quantity distributed. Bowman doesn’t specifically teach this but Manzini does on page 282, equation 19.



Regarding equation (5): 
y ^k, sub ri plus y^k sub fi is interpreted to be the total lost sales due to a product not being at a particular lower level distribution center. As in equation (4), x^k sub fi is the quantity distributed from the lower level to lower level customers and, as in equation (2), x^k sub ri is the additional quantity required by lower level customers but had to be sent directly from upper level because of shortage at lower level. y ^k, sub ri plus y^k sub fi plus x^k sub fi plus x^k sub ri is interpreted to be the total you could have sold at the lower level distribution center had they been there plus the ones you were able to sell either from the upper or lower level distribution centers.  This amounts to d^k sub i which is defined as the total demand at a particular lower level distribution center. Bowman doesn’t specifically teach this but Manzini does on page 282, equation 21. 

Regarding equation (6): 
As in equations (2) and (5), y ^k, sub ri is interpreted to be the quantity of lost sales at a particular lower level distribution center because products from the upper level distribution center can’t get there in time.  As in equations (2) and (5), x ^k, sub ri is interpreted to be the quantity of products that the upper level distribution center sells directly to the customers of the lower level distribution center because of no stock at the second level distribution center. Applicant defines .alpha. in Claim 2 as “sale loss ratio incurred when using direct fulfillment of the product from the first level distribution center instead of from the corresponding second level distribution center”.  .alpha. divided by 1 - .alpha. functions to normalize .alpha.  Equation (6) is interpreted, similarly to equation (2) that, in the case where the lower level distribution center is projected to have a demand from a customer that it unable to fulfill and the upper level distribution center is projected to have a product available, the extra cost of transportation etc. is Benda teaches a system for modeling inventory and teaches ([Column 19, line 8] “Optimization may further include … transportation cost as percentage of product value”).

Regarding equation (7): 
This equation is interpreted to define the allocation proportion as adding up to 1, therefore each one is a percentage and the total is 100%. While Bowman does not specifically teach this Anderson teaches ([0018] “subject to the sum of all v sub i (the allocation to a particular location) is V sub i (the total amount of inventory available)”.

Regarding equations (8) – (13): 
These equations define variables as non-negative which is already implied because they represent quantities of products (Applicant’s specification page 19, lines 2-3). While Bowman does not specifically teach this, Manzini teaches this on pages 271, 283 and 286.

It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to optimize the distribution of inventory between distribution centers, as taught by Bowman and to improve this model by adding variables, as taught by Anderson according to known methods with a predictable improvement in accuracy. Both models optimally allocate inventory between two or more locations based on minimizing the internal cost.  In addition to demand data, Anderson’s model improves accuracy by also using inventory and price data to get closer to true “cost” of inventory not being at the right place at the right Manzini because Manzini teaches optimization on different variables (see page 270, equation 1, for example) and it would have been obvious to apply a known model on a known architecture with predictable results. Further, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to approximate the extra penalty costs for lack of stock and the need to ship stock from another level by using a fixed percentage of the value, as taught by Benda, due to reduction of complexity for calculations and predictably increased efficiency.

Regarding Claims 3-6, 14 and 20:
Bowman in view of Anderson, Manzini and Benda teaches all of the elements of Claims 2, 13 and 19.  
Regarding Claims 3-5, 14 and 20: These claims recite specific values for the additional cost due to having to supply a customer from the upper level.  Benda teaches an example in [Column 7 lines 58-67] in which the initial load quantity is 100 boxes and the additional number of boxes in the example is 10 (10%). 10% is .01 and teaches Applicant’s claimed ranges. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application that an example taught by Benda would be compatible with the model taught by Bowman in view of Anderson and Manzini due to the similarity of purpose.
Regarding Claims 6, 14 and 20: additionally these claims recite that the number of lower distribution centers is 3-10. Manzini teaches this in Figure 5.  Additionally these claims recite that the number of forecast scenarios is 50-200. Bowman teaches ([0078] “approximately 3-10 

Regarding Claims 7 and 15:
Bowman in view of Anderson, Manzini and Benda teaches all of the elements of Claims 2, 13 and 19.  Applicant claims: The method of claim 2, further comprising, before the step of optimizing the object function: retrieving a vendor lead time (VLT) for all products in the second level distribution centers; providing a VLT demand for each of the products, wherein the VLT demand of each of the products is obtained by predicting sale of the product from current time to the end of the VLT; providing current inventories of the products in each of the second level distribution centers; comparing the current inventory and the VLT demand of one of the products; and when the current inventory is less than the VLT demand, selecting the corresponding one of the products to optimize the object function.  Applicant increases the demand in the equation system of Claims 2 and 13 to cover additional products that will be used during the transportation time required to get new parts from a vendor.   While Bowman does not specifically teach this additional demand, Benda teaches ([Column 8, line 11] “safety stock”). It would have been obvious to a person of ordinary skill in the art to supplement the demand taught in Bowman by adding demand, as taught by Benda, to cover transportation time due to greater reliability.

Regarding Claim 8:
Bowman in view of Anderson, Manzini and Benda teaches all of the elements of Claims 2, 13 and 19.  Applicant claims: The method of claim 7, further comprising, after obtaining the optimized result for each of the products: prioritizing the products based on shortage of the products in the second level distribution centers and importance of the products, and delivering the products based on the priority of the products.  As discussed in the 35 USC 112 rejection, Applicant does not define the metes and bounds of the subjective term  “importance” and it is impossible for a person of ordinary skill in the art to determine if a product is “important” or not. For the purposes of the 35 USC 103 rejection, Examiner is interpreting Claim 8 to perform the analysis of Claim 2 for all products and choose the order of products to deliver to the lower level distribution center, as taught by Claim 2, in the order of lowest net cost to the organization.  Bowman does not specifically teach this but Anderson teaches ([0073] “revenue optimization”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to optimize the distribution of inventory, as taught by Anderson, between distribution centers, as taught by Bowman, due to combining prior art elements according to known methods to yield predictable results.

Regarding Claims 9 and 16:
Bowman in view of Anderson, Manzini and Benda teaches all of the elements of Claims 2, 13 and 19.  Applicant claims:  The method of claim 2, wherein each of the inventories Io and It and each of the demands do and dk is a vector having K dimensions.  Bowman does not specifically teach this but Anderson teaches ([0018] see “maximization equation”). It would have 

Regarding Claims 10 and 17:
Bowman in view of Anderson, Manzini and Benda teaches all of the elements of Claims 2, 13 and 19.  Applicant claims: The method of claim 1, wherein each of the demands is in a form of a mean and a variance, and K sampling is performed on the demand to obtain a vector having K dimensions. Bowman teaches [0073] “mean demand m sub i” and “standard deviation s sub i”).

Regarding Claim 11:   
Bowman in view of Anderson, Manzini and Benda teaches all of the elements of Claims 2, 13 and 19.  Applicant claims: The method of claim 1, wherein the optimized result comprises at least one of allocation ratios and allocation quantities of the first level distribution center and the second level distribution centers.  Bowman does not specifically teach this but Anderson teaches [0018] see “maximization equation” “v sub i” and “subject to” equation “v sub i” and V. Anderson teaches in the “maximization equation” that v sub i is an allocation quantity and together with the “subject to” equation  v sub i / v is the allocation ratio. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to optimize the distribution of inventory, as taught by Anderson, between distribution centers, as taught by .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.S.B./Examiner, Art Unit 3687          
                                                                                                                                                                                              /NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687